EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Holtz on 28 January 2021.

The application has been amended as follows: 

In claim 1: 
    On lines 13 and 14 change “with no other hole provided in the rectifier between the gas feed hole and the light-transmitting region”
                                      to - - by a solid continuous surface - -.

    On lines 21 and 22 change “with no other hole provided in the rectifier between the gas feed hole and the light-transmitting region”
                                      to - - by a solid continuous surface - -.

   


In claim 4:
            On lines 14 and 15 change “with no other hole provided in the rectifier between the gas feed hole and the light-transmitting region”
                                      to - - by a solid continuous surface - -.

       On lines 22 and 23 change “with no other hole provided in the rectifier between the gas feed hole and the light-transmitting region”
                                      to - - by a solid continuous surface - -.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please note that WO 2004/060602 A1 discloses in figure 5 a nozzle with a laser beam (element 3) passing through a central passage with an extra feed channel (31) for passing gas and a discharge opening (element 15) for removing gas. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761